Citation Nr: 0319153	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  02-11 217	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas


THE ISSUE

1.  Whether the veteran has submitted a timely substantive 
appeal of the December 1999 rating decision, which assigned a 
10 percent disability rating effective from December 8, 1945, 
a 30 percent disability rating effective from October 7, 
1998, and a 50 percent rating effective from April 26, 1999, 
following the grant of service connection for 
neurocirculatory asthenia (also shown as effort 
syndrome/post-traumatic stress disorder (PTSD)).

2.  Entitlement to service connection for a bilateral foot 
condition.


REPRESENTATION

Appellant represented by:	Mike Roberts, Attorney at Law


ATTORNEY FOR THE BOARD

K. Osborne, Counsel

INTRODUCTION

The veteran had active military service from January 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the RO, which determined that new and material evidence had 
not been submitted to reopen the claim of service connection 
for a psychiatric disorder and also denied the claim of 
service connection for a bilateral foot disorder.  The 
veteran submitted a notice of disagreement in December 1998.  
He was furnished a statement of the case in January 1999; and 
in March 1999, the RO received a statement from the veteran 
that can be construed as a substantive appeal, thereby 
perfecting a timely appeal with respect to the issue of 
entitlement to service connection for a bilateral foot 
condition.

In a December 1999 rating decision, the RO found that a March 
1947 rating decision, which denied service connection for an 
anxiety/psychoneurosis, was the product of clear and 
unmistakable error.  In doing so, the RO granted service 
connection for neurocirculatory asthenia (known as effort 
syndrome/PTSD), evaluated as 10 percent rating disabling from 
December 8, 1945; as 30 percent rating disabling from October 
27, 1998; and as 50 percent disabling from April 26, 1999.  
In a January 2000, the veteran filed a notice of disagreement 
contesting the effective dates for each of the staged ratings 
and the level of disability ratings for his neurocirculatory 
asthenia.  In March, the RO furnished the veteran a statement 
of the case.  However, there is a question as to whether the 
veteran filed a timely substantive appeal with respect to the 
December 1999 rating decision.  Consequently, the Board has 
phrased the timeliness issue as listed on the cover page of 
this decision.

The appeal also arises from a May 2001 RO rating decision, 
which denied the claim of service connection for prostate 
cancer.  In August 2001, the veteran submitted a notice of 
disagreement, and the RO furnished the veteran a statement of 
the case in May 2002.  The RO received the veteran's 
substantive appeal in July 2002.

In March 2000, the RO denied the veteran's claims of service 
connection for diabetes mellitus, peripheral vascular 
disease, vision loss, hypertension, an enlarged heart, and 
degenerative joint disease of multiple joints.  During a May 
2003 Travel Board hearing, the veteran withdrew his appeal of 
the May 2001 decision that denied service connection for 
prostate cancer, and he withdrew his notice of disagreement 
with respect to the March 2000 rating decision that denied 
service connection for diabetes mellitus, peripheral vascular 
disease, vision loss, hypertension, an enlarged heart, and 
degenerative joint disease of multiple joints.  As a result, 
these issues are no longer a part of the current appeal.

The Board observes that in March 2000, the RO denied a claim 
for a total disability rating based on individual 
unemployability (a TDIU rating).  He did not appeal this 
determination.  In August 2001, the veteran appears to be 
raising a new claim for a TDIU rating.  Moreover, during a 
May 2003 Travel Board hearing, the veteran raised a claim of 
entitlement to special monthly compensation based on the need 
for aid and attendance or based on housebound status.  
Neither the TDIU claim nor the special monthly compensation 
claim has been developed or adjudicated for appellate review.  
Thus, the issues are referred to the RO for appropriate 
action.

The Board, in July 2003, granted the veteran's motion to 
advance the appeal on the docket.


FINDINGS OF FACT

1.  By a rating action in December 1999, the RO assigned a 10 
percent disability rating effective from December 8, 1945, a 
30 percent disability rating effective from October 7, 1998, 
and a 50 percent rating effective from April 26, 1999, 
following the grant of service connection for 
neurocirculatory asthenia (also shown as effort 
syndrome/PTSD).

2.  The veteran was notified of the RO's December 1999 rating 
decision by a VA letter dated December 23, 1999.

3.  In January 2000, the veteran filed a notice of 
disagreement, with the December 1999 RO rating decision, 
contesting the effective dates for each staged ratings and 
the level of the disability ratings assigned following the 
grant of service connection for neurocirculatory asthenia.

4.  The RO furnished the veteran a statement of the case on 
March 8, 2000, which addressed the effective dates for each 
staged rating and the level of the disability ratings 
assigned following the grant of service connection for 
neurocirculatory asthenia.

5.  The information of record does not reflect that a timely 
substantive appeal has not been submitted with respect to the 
December 1999 RO rating decision, which assigned a 10 percent 
disability rating effective from December 8, 1945, a 30 
percent disability rating effective from October 7, 1998, and 
a 50 percent rating effective from April 26, 1999, following 
the grant of service connection for neurocirculatory asthenia 
(also shown as effort syndrome/PTSD).

6.  A bilateral foot disorder developed following his 
discharge from service, and the medical evidence fails to 
show a nexus between his current bilateral foot disorder and 
service.


CONCLUSIONS OF LAW

1.  The veteran has not filed a substantive appeal within 60 
days of mailing the statement of the case on March 8, 2000, 
or within the remainder of the one year period from the date 
of mailing the notification on December 23, 1999 of a 
December 1999 rating decision, which assigned a 10 percent 
disability rating effective from December 8, 1945, a 30 
percent disability rating effective from October 7, 1998, and 
a 50 percent rating effective from April 26, 1999, following 
the grant of service connection for neurocirculatory asthenia 
(also shown as effort syndrome/PTSD).  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2002).

2.  A bilateral foot disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether a substantive appeal to a December 1999 rating 
decision
 was timely filed

The Board has jurisdiction over appeals as to questions of 
law and fact that involve entitlement to VA benefits, as well 
as to resolve questions of its own jurisdiction.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 19.4, 20.101(a) (2002).  

The steps to be taken to perfect an appeal to the Board, 
following an adverse determination by an agency of original 
jurisdiction, are set out fully in statute and regulations.  
"Appellate review will be initiated by a Notice of 
Disagreement (NOD) and completed by a substantive appeal 
after a Statement of the Case (SOC) is furnished as 
prescribed in this section."  38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. § 20.200 (2002).  "Proper completion and 
filing of a Substantive Appeal are the last actions the 
appellant needs to take to perfect an appeal."  38 C.F.R.        
§ 20.202 (2002).  The NOD and the substantive appeal must be 
filed with the activity/office that entered the determination 
with which disagreement has been expressed.  38 U.S.C.A. § 
7105(b)(1) (West 2002); 38 C.F.R. § 20.300 (2002).

After a notice of disagreement is filed, a statement of the 
case is to be prepared unless the benefit being sought is 
granted in full.  38 U.S.C.A. § 7105(d)(1) (West 2002).  The 
statement of the case is to be forwarded to the appellant at 
his most recent address of record, with a copy provided to 
the representative, if any.  38 C.F.R. § 19.30(a) (2002).  
Thereafter, a claimant must file the substantive appeal 
within 60 days from the date the statement of the case is 
mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  38 
U.S.C.A.                  § 7105(d)(3) (West 2002); 38 C.F.R. 
§ 20.302(b) (2002).

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  38 
C.F.R. § 20.202 (2002).  The substantive appeal should set 
out specific arguments relating to errors of fact or law made 
by the RO in reaching the determination being appealed.  38 
U.S.C.A.      § 7105(d)(3) (West 2002); 38 C.F.R. § 20.202 
(2002).  The Board will construe such arguments in a liberal 
manner for purposes of determining whether they raise issues 
on appeal, but the Board may dismiss any appeal which fails 
to allege specific error of fact or law in the determination 
being appealed.  A determination of which a claimant is 
properly notified is final if an appeal is not perfected as 
prescribed by 38  C.F.R. § 20.302.  See 38 C.F.R. § 20.1103 
(2002).

The record reflects that in a rating decision entered on 
December 13, 1999, the RO granted the veteran service 
connection for neurocirculatory asthenia (also shown as 
effort syndrome/PTSD).  By that same rating action, the RO 
assigned a 10 percent disability rating effective from 
December 8, 1945, a 30 percent disability rating effective 
from October 27, 1998, and a 50 percent disability rating 
effective from April 26, 1999.  On December 23, 1999, the RO 
mailed the veteran a letter that notified him of the 
determinations made by the RO in the December 1999 rating 
decision and provided him with notice of his appellate 
rights.

In January 2000, the veteran filed a notice of disagreement 
with the December 1999 RO rating decision.  He stated that he 
was entitled to a 50 percent rating retroactive to 1980, a 70 
percent rating from October 27, 1999, and a 70 percent to 100 
percent rating effective from April 29, 1999.  A cover letter 
and an enclosed statement of the case were mailed to the 
veteran on March 8, 2000.  This statement of the case 
addressed the issues of earlier effective dates for each 
staged rating and the level of the disability ratings 
assigned for the veteran's neurocirculatory asthenia.  On 
August 13, 2001, the RO received a VA Form 9, Appeal to the 
Board of Veterans' Appeals, from the veteran, which 
contained, in relevant part, argument concerning the 
effective dates for the staged ratings and the level of the 
disability ratings assigned for his neurocirculatory 
asthenia.

The information of record also reflects that the veteran did 
not request an extension of the time limit for filing a 
substantive appeal.  It is further noted that the record 
reveals that the statement of the case was sent to the 
veteran's address of record and was not returned as 
undeliverable.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (holding "that the law requires only that VA mail 
notice and then presume the regularity of the administrative 
process 'in the absence of clear evidence to the 
contrary'").

The Board has reviewed the record as indicated.  In this case 
it is clearly shown that the veteran did not file a VA Form 
9-substantive appeal within 60 days from the date of mailing 
of the statement of the case, or within one year from the 
date that the notice of the determinations in the December 
1999 rating decision was mailed to the veteran.  Nor has the 
veteran submitted any documents within one year of the 
December 23, 1999, notice letter which can be construed as a 
substantive appeal as defined in 38 C.F.R. § 20.202.  In this 
regard, following the notice of the March 8, 2000 statement 
of the case, the claims file contains a statement that was 
received in June 2000.  This statement notifies the RO of the 
veteran's change of address.  Another statement, dated in 
June 2000, pertains to the veteran's claim of entitlement to 
service connection for peripheral vascular disease as 
secondary to the service-connected neurocirculatory asthemia.  
In July 2000, the veteran submitted a statement in which he 
referenced his claims of service connection (on a primary and 
secondary basis) for diabetes mellitus, peripheral vascular 
disease, vision loss, hypertension, enlarged heart, and 
degenerative joint disease of multiple joints.  A September 
2000 statement (from the veteran) pertains to his claim of 
service connection for a bilateral foot disorder, diabetes, 
blurred vision, and prostate cancer.  The Board observes that 
none of the aforementioned correspondences can be considered 
a substantive appeal of the December 1999 rating decision.

According to VA regulations, the substantive appeal should 
set out specific arguments relating to errors of fact or law 
made by the agency of original jurisdiction in reaching the 
determination being appealed.  Although argued otherwise by 
the veteran and his representative, the Board finds that, 
after the March 2000 statement of the case and within the 
remainder of the year following notice of the December 1999 
rating decision, neither the veteran nor his representative 
has submitted any statements which allege specific error of 
fact or law with respect to the December 1999 RO rating 
decision.  38 C.F.R. § 20.202.  Although correspondences from 
the veteran in March 2001, and in August 2001, indicate the 
veteran's disagreement with the effective dates assigned for 
each staged rating and the level of the disability ratings 
for the veteran's neurocirculatory asthenia, such statements 
cannot be considered a timely substantive appeal.  This is so 
because they were all received more than 60 days after the 
mailing of the March 2000 statement of the case and were 
received more than one year following notice of the December 
1999 rating decision.

In this context, the Board acknowledges that the veteran 
received a letter, dated on March 8, 2000, which provided him 
with notice of a multiple-issue rating decision of March 2000 
that also continued to deny earlier effective dates for each 
staged rating and higher disability ratings for his 
neurocirculatory asthenia.  Nevertheless, the date of this 
particular letter does not apply to extend the time period 
for perfecting an appeal of the specifically identified 
claims (i.e., earlier effective dates and higher disability 
ratings for neurocirculatory asthenia), which were initially 
decided by the RO in the December 1999 rating decision and 
placed in appellate status by the January 2000 notice of 
disagreement.  Because the veteran had already initiated an 
appeal of the December 1999 rating decision, when he filed 
his notice of disagreement with the effective dates and 
disability ratings assigned following the grant of service 
connection for neurocirculatory asthenia, the one-year period 
within which to file his substantive on those claims had 
commenced to run on the date of the December 23, 1999, 
notification letter and expired on December 23, 2000.  See 
Hamilton v. Brown, 4 Vet. App. 528, 538 (1993) (en banc) 
(holding that there can only be one valid notice of 
disagreement to a particular claim, extending to all 
subsequent RO and BVA adjudications on the same claim until a 
final RO or Board decision has been rendered in that matter, 
or until the appeal has been withdrawn by the claimant).  
Therefore, the veteran had failed to file a timely 
substantive appeal with the December 1999 rating decision.

While the Board has the obligation to assess its 
jurisdiction, it must consider whether doing so in the first 
instance is prejudicial to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board finds that its 
consideration of this issue in the first instance does not 
violate the veteran's procedural rights.  In this regard, in 
December 1999, the veteran was provided with notice of his 
procedural and appellate rights.  He was told, in essence, 
what he needed to do to perfect an appeal.  Additionally, in 
March 2000, the veteran was provided notice that he must file 
a substantive appeal, and he was also provided with the time 
period he had to submit such appeal.  Moreover, during the 
May 2003 Travel Board hearing, the jurisdictional 
deficiencies with respect to an appeal of the December 1999 
RO rating decision were raised by the undersigned Veterans 
Law Judge and were discussed at great length.  At that time, 
the veteran presented argument to the effect that he had 
filed a timely substantive appeal with respect to the 
December 1999 RO rating decision.  

Since no timely substantive appeal was filed by the veteran 
with regard to the effective dates and disability ratings 
assigned following the grant of service connection for 
neurocirculatory asthenia in the December 1999 rating 
decision, the Board concludes that there is no appeal pending 
before it as regards those claims.  See Roy v. Brown, 5 Vet. 
App. 554 (1993); see also Barnett v. Brown, 83 F.3d 1380, 
1883 (Fed. Cir. 1996) (It is a well-established judicial 
doctrine that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
Court or the tribunal, sua sponte or by any party, at any 
stage of the proceedings, and once apparent, must be 
adjudicated).  Accordingly, the appeal as to those claims is 
dismissed for lack of jurisdiction.



II.  Service Connection for a Bilateral Foot Disorder

A.  Veterans Claims Assistance Act (VCAA)

The Board observes that during the course of this appeal a 
new law was enacted.  This new law and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2001); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) (2002).  

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and medical evidence necessary to substantiate his claim of 
service connection for a bilateral foot disorder.  The 
veteran and his representative were provided with a copy of 
the appealed September 1998 rating decision, a statement of 
the case dated in January 1999 and supplement statements of 
the case dated in March 2000, May 2002 and August 2002.  
These documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA, or 
obtained by VA on his behalf.  

In a March 2001 VA letter, the veteran was informed of the 
provisions of the VCAA, the evidence he was responsible for 
submitting and what evidence VA would obtain in an effort to 
substantiate his claim.  See Quartuccio v. Prinicipi, 16 Vet. 
App. 183 (2002).  

Moreover, throughout this appeal process, VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
consists of the veteran's service records, postservice 
medical records, and assertions made by the veteran and his 
representative in support of his claim.  Under the 
circumstances in this case, the veteran has received the 
notice and assistance contemplated by law, and adjudication 
of the claim of service connection for a bilateral foot 
disorder poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B.  Service Connection for a Bilateral Foot Disorder

The veteran claims that service connection is warranted for a 
bilateral foot disorder.  In written correspondences from 
2000 to 2001, the veteran asserts that presumptive service 
connection is warranted for a bilateral foot disorder based 
on a January 1947 VA examination showing a diagnosis of 
bilateral pes planus.

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The Board observes that service medical records from January 
1943 to December 1945, are negative for any complaints or 
diagnosis of a bilateral foot disorder.  A December 1945 
separation examination report showed that the veteran's feet 
were normal.  VA examination in January 1947 revealed that 
the veteran had bilateral pes planus.  A June 1998 VA 
outpatient treatment report reveals that the veteran had 
diabetes, peripheral neuropathy and hypertension and that he 
complained of right leg, foot and back pain.  Peripheral 
neuropathy with continued pain was diagnosed.  A May 1999 
outpatient treatment report reveals a diagnosis of 
degenerative joint disease of the feet.  When treated in June 
1999, the veteran was noted to have blisters of the right 
foot which he claimed was recurring since his time in 
service.  Another report in June 1999 reveals that the 
veteran had significant weakness in both ankles with limited 
active range of motion.  The right dorsal aspect of the first 
MT had an irregular contour, secondary to a remote injury.  
Both of the first nails were thick and he had recurring 
ingrown toenails.  A June 2003 statement by the veteran's 
physician noted that the veteran had bilateral pes planus.  
Although this evidence was received after the claim was 
certified to the Board and without a waiver, there is no 
prejudice in the Board's consideration of this evidence in 
the first instance because it is duplicative of evidence 
already in the file which showed that he had bilateral pes 
planus.  

During a May 2003 Travel Board hearing, the veteran, through 
his representative, argued that service connection was 
warranted for a bilateral foot disorder.  The veteran 
reported having jungle rot of the feet while in service.  He 
stated that he continued to have problems with his feet 
following his discharge from service.  He stated that his 
feet would swell when he did a lot of walking and that as he 
gained weight his bilateral foot condition worsened.

While the evidence shows that the veteran has, ingrown 
toenails, blisters of the feet, degenerative joint disease of 
the feet and bilateral pes planus, the veteran has not 
submitted any medical evidence linking his postservice 
bilateral foot disorders to his period of service.  As 
previously stated service medical records are negative for 
any finding or diagnosis of bilateral pes planus, 
degenerative joint disease or a disability manifested by 
blisters of the feet and ingrown toenails.  His feet were 
found to be normal on his December 1945 discharge 
examination.  The veteran's assertion that he has a bilateral 
foot disorder due to service cannot be considered competent 
medical evidence of a nexus, as he is not competent to offer 
opinions regarding medical diagnosis or causation.  See  
Grottveit v. Brown, 5 Vet.App. 91 (1993).  

With respect to the veteran's assertion that presumptive 
service connection is warranted for his bilateral foot 
disorder, the Board must point out that pes planus is not a 
disorder for which presumptive service connection is 
warranted and with respect to his degenerative joint disease 
of the foot, such disease was not diagnosed within one year 
of the veteran's discharge from service.  See 38 C.F.R. 
§§ 3.307, 3.309.

The Board finds it noteworthy to mention that medical records 
from 1998 to 1999 appear to indicate that some of the 
veteran's foot complaints are related to his diabetes 
mellitus and his associated peripheral neuropathy.

In the absence of medical evidence linking the veteran's 
current bilateral foot disorders to service, the Board must 
find that the preponderance of the evidence is against the 
claim of service connection; the benefit-of-the doubt 
doctrine is inapplicable and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

A timely substantive appeal of the December 1999 rating 
decision that granted service connection for neurocirculatory 
asthenia (also shown as effort syndrome/PTSD), and assigned a 
10 percent disability rating effective from December 8, 1945; 
a 30 percent disability rating effective from October 7, 
1998; and a 50 percent rating effective from April 26, 1999, 
having not been filed, the appeal is dismissed for lack of 
jurisdiction.

Service connection for a bilateral foot disorder is denied.


	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

